     Case 2:18-cv-02272-RFB-BNW Document 11 Filed 06/17/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
      CORY LEE MOGG,                                      Case No. 2:18-cv-02272-RFB-BNW
4
                                          Plaintiff                   ORDER
5            v.
6     JAMES DZURENDA,
                                      Defendants
7

8           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

9    by a former state prisoner. On October 18, 2019, the Magistrate Judge issued an order

10   directing Plaintiff to file his updated address and a non-prisoner Application to Proceed In

11   Forma Pauperis with this Court within thirty (30) days. (ECF No. 9.) The thirty-day period
     has now expired, and Plaintiff has not filed his updated address, a non-prisoner
12
     Application to Proceed In Forma Pauperis, or otherwise responded to the Magistrate
13
     Judge’s order.
14
            “District courts have the inherent power to control their dockets. In the exercise of
15
     that power, they may impose sanctions including, where appropriate . . . dismissal.”
16
     Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986)
17
     (citation omitted). A court may dismiss an action, with prejudice, based on a party’s failure
18
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
19
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
20
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
21
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
22
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
23   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
24   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130-133 (9th Cir. 1987) (affirming
25   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
26   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
27   local rules).
28
                                                      1
     Case 2:18-cv-02272-RFB-BNW Document 11 Filed 06/17/20 Page 2 of 3



1
            In determining whether to dismiss an action for lack of prosecution, failure to obey
2
     a court order, or failure to comply with local rules, the court must consider several factors:
3
     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
6    See Thompson, 782 F.2d at 831 (citing Henderson, 779 F.2d at 1423-24).
7           Here, the Court finds that the first two factors, the public’s interest in expeditiously
8    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
9    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
10   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

11   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

12   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring

13   disposition of cases on their merits—is greatly outweighed by the factors in favor of

14   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

15   the court’s order will result in dismissal satisfies the “consideration of alternatives”
     requirement. Ferdik, 963 F.2d at 1262 (citing Henderson, 779 F.2d at 1424); Malone,
16
     833 F.2d at 132-33. The Magistrate Judge’s order requiring Plaintiff to file his updated
17
     address with the Court within thirty (30) days expressly stated: “IT IS FURTHER
18
     ORDERED that, if Plaintiff fails to timely comply with this order, the Court will dismiss this
19
     case without prejudice.” (ECF No. 9 at 2.) Thus, Plaintiff had adequate warning that
20
     dismissal would result from his noncompliance with the Magistrate Judge’s order to file
21
     his updated address within thirty (30) days.
22
     //
23
     //
24
     //
25
     //
26
     //
27   //
28   //
                                                    2
     Case 2:18-cv-02272-RFB-BNW Document 11 Filed 06/17/20 Page 3 of 3



1
              IT IS THEREFORE ORDERED that this action is dismissed without prejudice
2
     based on Plaintiff’s failure to file an updated address and a non-prisoner Application to
3
     Proceed In Forma Pauperis in compliance with the Magistrate Judge’s October 18, 2019,
4    order.
5             IT IS FURTHER ORDERED that the Clerk of Court will enter judgment accordingly.
6

7             DATED THIS 17th day of June, 2020.

8

9                                                    RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
